Exhibit 5.1 March 13, 2015 Evans& Sutherland Computer Corporation 770 Komas Drive Salt Lake City, Utah 84108 Ladies and Gentlemen: We have acted as counsel to Evans& Sutherland Computer Corporation, a Utah corporation (the “Company”), in connection with the preparation of its Registration Statement on FormS-8 (the “Registration Statement”), relating to the registration under the Securities Act of 1933 of an aggregate of 2,773,681 shares of common stock, $.20 par value, of the Company (the “Stock”). The Stock is issuable pursuant to the terms of the Evans& Sutherland Computer Corporation 2014 Stock Incentive Plan (the “Plan”). We have examined originals or copies, certified or otherwise identified to our satisfaction, of such corporate records, agreements, and other instruments, certificates, orders, opinions, correspondence with public officials, certificates provided by the Company, and other documents, as we have deemed necessary or advisable for the purposes of rendering the opinions set forth herein. Based on the foregoing, it is our opinion that the Stock, when issued and sold in accordance with the terms of the Plan, against receipt of the consideration provided for therein, will be validly issued, fully paid and non-assessable. We express no opinion as to compliance with the laws of any jurisdiction, except Utah. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. This opinion (i)is addressed solely to you, (ii)may not be relied upon by any other party, (iii)covers matters only of Utah law and nothing in this opinion shall be deemed to imply any opinion related to the laws of any other jurisdiction, (iv)may not be quoted or reproduced or delivered by you to any other person, and (v)may not be relied upon for any other purpose whatsoever. Nothing herein shall be deemed to relate to or constitute an opinion concerning any matters not specifically set forth above. By giving you this opinion and consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended. The information set forth herein is as of the date of this letter. We disclaim any undertaking to advise you of changes which may be brought to our attention after the effective date of the Registration Statement to which this letter pertains. Respectfully, Durham Jones & Pinegar, P.C. /s/Durham Jones & Pinegar, P.C.
